Dove, J. The Jewish Hospital of St. Louis, St. Louis, Missouri, a Missouri Corporation, claimant, presented its statement in the amount of $950.99 to the Department of Public Aid for hospitalization services rendered one Anna Bloss, for the period from April 20, 1965 to May 23, 1965. The Department of Public Aid had determined that the recipient was eligible to receive aid under its program of Assistance to the Medically Indigent Aged, but the Department denied the claim on the basis that the claim was for services rendered prior to July 1, 1965, and that the appropriation for that biennium had lapsed. On March 4,1966, a complaint in this matter was filed in the Court of Claims. A Departmental Report was filed in this matter, which stated: “The facts alleged in items 2 through 10 are true to the best of the Department’s knowledge, and the claimant is justly entitled to $950.99.” Subsequently a written stipulation was entered into between claimant and the Attorney General of the State of Illinois, which found that claimant had furnished services to the said Anna Bloss; that the reasonable and equitable charges for the services so provided by claimant amounted to $950.99; and, that claimant was entitled to be reimbursed in that amount. This Court has repeatedly held that, where a contract has been: (1) properly entered into; (2) services satisfactorily performed; (3) proper charges made therefor; (4) adequate funds were available at the time the contract was entered into; and, (5) the appropriation for the biennium from which such claim could have been paid had lapsed, it would enter an order for the amount due. (Memorial Hospital of Du Page County, a Corporation vs. State of Illinois, case No. 5196, opinion filed January 29, 1965.) It appears that all qualifications for an award have been met in the instant case. Claimant is hereby awarded the sum of $950.99.